DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant has provided evidence that the term "computer-readable medium” includes non-statutory matter. The applicant describes a computer-readable medium as both machine-storage media and transmission media [paragraph 89]. The Specification then explicitly states “[t]hus, the terms include both storage devices/media and carrier waves/modulated data signals” [paragraph 89]. Carrier waves and modulated data signals are non-statutory subject matter.

The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest obtaining, via a plurality of different contexts of an online network, activity data indicative of a level in each of a plurality of attributes of each of a plurality of users, wherein each context is a different area of a graphical user interface in which users interact with the online network; the multi-task neural network learning algorithm training a multi-task neural network by learning weights for each of a plurality of feature types for each of a plurality of different tasks, wherein each task is a different context of the plurality of different contexts; feeding the plurality of feature values and an input attribute to the multi-task neural network to obtain a score, indicative of a level of the first user in the input attribute for each of the plurality of different contexts, in combination with other recited limitations in claim 11.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest obtaining, via a plurality of different contexts of an online network, activity data indicative of a level in each of a plurality of attributes of each of a plurality of users, wherein each context is a different area of a graphical user interface in which users interact with the online network; the multi-task neural network learning algorithm training a multi-task neural network by learning weights for each of a plurality of feature types for each of a plurality of different tasks, wherein each task is a different context of the plurality of different contexts; feeding the plurality of feature values and an input attribute to the multi-task neural network to obtain a score, indicative of a level of the first user in the input attribute for each of the plurality of different contexts, in combination with other recited limitations in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robarts et al, U.S. Publication No. 2002/0083025 A1, discloses a cognitive load theme can include an attribute set whose individual attributes reflect context information [paragraph 110].
Zhang et al, U.S. Publication No. 2018/0189603 A1, discloses “[f]or example, if a member has provided information about various job titles the member has held with the same company or different companies, and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular company” [paragraph 30].
Yang et al, U.S. Publication No. 2019/0130281 A1, discloses “[t]o build a predictive model using the profile attributes and career paths, a challenge is how to integrate these heterogeneous signals. On the member profile side, there may be categorical attributes that are high dimensional. For example, there are millions of companies, but more than half of them have less than 50 employees. Moreover, some attributes are single-valued per member (e.g., final education), while other attributes are multi-valued (e.g., skill set). On the career-path side, there may be a sequence of job positions (e.g., company and job title). A comprehensive model that can handle both signals is needed” [paragraph 26]. “To simultaneously capture the two types of signals, NEMO uses a encoder-decoder architecture that can learn effective latent representations/embeddings for the objects (e.g., skills or companies). In particular, the encoder maps multiple heterogeneous profile attributes into a fixed-length context vector. Concretely, the model first generates the representation for the employee's skill sets by aggregating the embeddings of the skills that the employee has, and then further aggregates the skill set representation with that of the employee's education and location representations” [paragraph 27]. Also see paragraphs 55-56.
Zhang et al, U.S. Publication No. 2019/0236106 A1, discloses semantic analysis of member profiles containing skills [fig. 10]. “In yet another example, the method 1100 as recited, where calculating the connection score for each identified member further includes determining one or more attributes with a value equal to the value of the attribute for the first member, and calculating a weighted sum for the determined one or more attributes” [paragraph 213].
Gubin et al, U.S. Publication No. 2013/0031489 A1, discloses a feature extractor [paragraph 54] and “[t]he model 125 generates the score based on attributes of the identified by viewer_ID 405 and attributes of the story identified by story_ID 415” [paragraph 54].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181